DETAILED ACTION
This office action is in response to amendments to application 16/342,857, filed on 02/19/2021.
Claims 1 and 3-16 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 02/19/2021, have been entered.
Regarding objection to claim 7, the objection has been withdrawn due to amendment.
Regarding claim interpretation of claims 1 and 6 under 35 U.S.C. 112(f), the interpretation has been obviated by Applicant’s amendments and is therefore withdrawn.
Regarding rejections of claims 1-5 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment.
Regarding rejection of claim 1 under 35 U.S.C. 102(a)(2), the rejection is withdrawn due to amendment.
Regarding rejections of claims 2-7 under 35 U.S.C. 103, the rejections are withdrawn due to cancellation of claim 2 or amendments to claims 3-7. Claims 1 and 3-7 are allowable over the prior art of record.
Regarding claims 8-16, the claims are allowable due to their dependence on an allowable base claim.

Allowable Subject Matter
	Claims 1 and 3-16 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Kang et al. (US 20160277911), hereinafter Kang.
Kang, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious mobile apparatus communicatively connected to a remote terminal that remotely controls autonomous driving of the mobile apparatus, the mobile apparatus comprising a camera; and one or more processors, which are coupled to the camera. The processors, in operation, acquire environmental information of the mobile apparatus and determine, based on the environmental information, whether the mobil
Claims 6 and 7 are analogous to claim 1 and allowable for analogous reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662